
	
		I
		112th CONGRESS
		1st Session
		H. R. 2288
		IN THE HOUSE OF REPRESENTATIVES
		
			June 22, 2011
			Mr. Larson of
			 Connecticut (for himself, Mr.
			 Jones, and Mr. Doyle)
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United States Code, to provide for
		  certain treatment of autism under TRICARE.
	
	
		1.Short titleThis Act may be cited as the
			 Caring for Military Kids with Autism
			 Act.
		2.Certain treatment of
			 autism under TRICARESection
			 1077 of title 10, United States Code, is amended by adding at the end the
			 following new subsection:
			
				(g)(1)In providing health care under subsection
				(a), the treatment of autism spectrum disorders shall include behavioral health
				treatment, including applied behavior analysis, when prescribed by a
				physician.
					(2)In carrying out this subsection, the
				Secretary shall ensure that—
						(A)except as provided by subparagraph (B), a
				person who is authorized to provide behavioral health treatment is licensed or
				certified by a State or accredited national certification board; and
						(B)if
				applied behavior analysis or other behavioral health treatment is provided by
				an employee or contractor of a person described in subparagraph (A), the
				employee or contractor shall meet minimum qualifications, training, and
				supervision requirements as set forth by the
				Secretary.
						.
		
